Citation Nr: 1011346	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-34 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for recurrent perianal abscesses with extensive 
scarring and hidradenitis suppurativa. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2009 Order, the Court 
endorsed a joint motion for remand, which vacated the June 
2009 Board decision that denied the Veteran's claim for an 
increased rating for his recurrent perianal abscesses, and 
remanded this matter for compliance with the instructions in 
the joint motion.  

This matter initially came before the Board on appeal from an 
August 2005 rating decision, which continued the Veteran's 
current 30 percent disability rating for his perianal 
abscesses.  

It should be noted that in January 2009 the RO granted the 
Veteran's service connection claim for hidradenitis 
suppurativa of the groin area and evaluated this disorder at 
0 percent disabling.  In granting this disability, the RO, 
relying on a November 2003 VA examination report, noted that 
hidradenitis suppurativa and perianal abscesses are two 
distinct disabilities.  However, the RO also acknowledged 
that other medical evidence showed these two disorders were 
related to each other, including the November 2008 VA 
examination report which concluded that the perianal 
abscesses are manifestations of the hidradenitis suppurativa.  
In rating the Veteran's service-connected hidradenitis 
suppurativa, the RO included this disorder with the Veteran's 
service-connected recurrent perianal abscesses explaining 
that these two disabilities are so closely related that it 
was not possible to distinguish the conditions.  Giving the 
Veteran the benefit of the doubt, the Board agrees with the 
RO's determination. Accordingly, the issues have been 
restyled. 

The Veteran testified before the undersigned Veterans Law 
Judge at an April 2009 video conference hearing.  He also 
testified during hearings before the RO in May 2000 and 
August 2006.  Transcripts of these proceedings have been 
associated with the claims file.  

The Board notes that at the time of its June 2009 decision, 
it was unclear whether the Veteran was seeking a claim for 
TDIU.  However, it is now clear that the Veteran is seeking a 
TDIU claim.  The Court recently held that a TDIU claim cannot 
be considered separate and apart from an increased rating 
claim.  See Rice v. Shinseki, 22 Vet. App. 453-54 (2009).  
When entitlement to a TDIU is raised during the adjudicatory 
process of the underlying disability, it is part of the claim 
for benefits for the underlying disability.  Id.  The Veteran 
has asserted in this case that he is entitled to a TDIU 
because he is not employable solely by reason of his service-
connected disabilities.  The issue is now properly before the 
Board.  

The Veteran submitted additional evidence consisting of a 
vocational assessment dated in January 2010 regarding the 
Veterans employability.  The new evidence was accompanied by 
a waiver of the Veteran's right to initial consideration of 
the new evidence by the RO.  38 C.F.R. § 19.9, 20.1304 
(c)(2009).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the TDIU 
issue on appeal.  

The issues of service connection for bilateral neuropathy of 
the Veteran's upper and lower extremities has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  Further, the Veteran also requested a 
clothing allowance in his August 2008 Notice of Disagreement.  
This matter also has not been adjudicated by the AOJ and is 
referred for appropriate action.  

For reasons stated below, the Board finds that additional 
development is necessary.  The appeal is REMANDED to the RO.  
VA will notify the Veteran if further action is required.

REMAND

Unfortunately, the Board must remand this case for further 
development.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant 
with an examination, the examination must be adequate. See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The 
probative value of the medical opinion is derived from a 
factually accurate, fully articulated and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet.  App. 295 
(2008).  

The Veteran was afforded a November 2008 VA examination to 
determine the severity of his perianal abscesses and his 
hidradenitis suppurativa.  However, this examination is 
inadequate to allow the Board to determine the current 
severity of the Veteran's disability based upon all 
potentially relevant diagnostic codes.  The record contains 
evidence that the Veteran was prescribed flunisolide, which 
is considered a corticosteroid.  However, the examiner did 
not discuss this prescription or determine whether and to 
what extent the Veteran was prescribed systemic therapy, such 
as this corticosteroid or other immunosuppressive drugs, to 
control the symptoms associated with his perianal abscesses.  
Further, the report provides that the examiner observed 
numerous scars.  However, the scars were not described in 
detail. Specifically, the amount and type of scars were not 
discussed.  Based upon the foregoing, the Board finds that an 
additional examination is necessary.  

With respect to the Veteran's TDIU claim, as noted in the 
Introduction, he alleges that his service-connected skin 
disabilities preclude him from obtaining gainful employment.  
The Board finds that the claim for an increased rating for 
perianal abscesses and his TDIU claim are inextricably 
intertwined.  Thus, a Board decision as to TDIU at this time 
would be premature.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  

Further, the Veteran is currently service-connected for 
recurrent perianal abscesses with excessive scarring, 
hidradenitis suppurativa, posttraumatic stress disorder, 
diabetes mellitus type II, tinnitus, and hearing loss of the 
ear.  He meets the scheduler criteria for a TDIU; however, it 
must be determined whether such service-connected 
disabilities alone make him unemployable.  The Veteran's most 
recent VA examination, dated in November 2008, did not 
contain a medical opinion concerning the impact of the 
Veteran's service-connected disabilities on his 
employability.  The record also contains conflicting medical 
opinions regarding his employability, including an August 
2007 medical opinion indicating the Veteran is employable 
despite his hidradenitis suppurativa and a January 2010 
opinion contradicting this conclusion.  An examination is 
necessary to provide an opinion on what effect his service-
connected disabilities have on the Veteran's ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected recurrent perianal 
abscesses and hidradenitis suppurativa.  
Specifically, the examiner is asked to 
examine and comment on (i) the Veteran's 
past and present use of medication used to 
treat the above-referenced disorders, 
including the duration of each usage; (ii) 
the number of scars observed; and (iii) 
whether these scars have underlying soft 
tissue damage and/or are painful.  This 
examiner should also determine whether the 
Veteran's service-connected perianal 
abscesses and hidradenitis suppurativa 
prevent him from engaging in a 
substantially gainful occupation.  The 
entire claims file must be made available 
to and reviewed by the examiner prior to 
the examination.  The examiner should 
indicate in the report that the entire 
file was reviewed.  All appropriate 
medical diagnostic tests should be 
accomplished, and all clinical findings 
should be reported in detail, in terms 
conforming to the applicable rating 
criteria. 

2.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran's service-connected disabilities, 
to include perianal abscesses, hidradenitis 
suppurativa, hearing loss, tinnitus, 
posttraumatic stress disorder, and diabetes 
mellitus type II, alone prevent him from 
engaging in a substantially gainful 
occupation, i.e. whether it is at least as 
likely as not that the Veteran is rendered 
unemployable solely due to his service-
connected disabilities (e.g., without 
regard to age or nonservice-connected 
disorders).  

3.  Then, readjudicate the Veteran's 
increased rating and TDIU claims.  The RO 
should consider all applicable DCs to 
include the DCs pertaining to scarring.  In 
the event that any claim is not resolved to 
the satisfaction of the Veteran, he should 
be provided a supplemental statement of the 
case (SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and regulations, 
and the reasons for the decision.  After 
the Veteran has been given the applicable 
time to submit additional argument, the 
claim should be returned to the Board for 
further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


